Citation Nr: 0203110	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  94-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation greater than 20 percent for any 
period since August 27, 1993, the date service connection was 
granted, for residuals of a compression fracture of the 
twelfth thoracic vertebra.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from July 1966 to July 1969.

In August 1993, he claimed service connection for a back 
injury.  An April 1994 RO decision granted service connection 
for a compression fracture at T12, status post November 1993 
decompression surgery at T12-L1, and assigned a 10 percent 
evaluation effective August 27, 1993, the date the claim was 
received.  The veteran disagreed with the evaluation 
assigned.

The veteran testified at a May 1996 hearing convened by the 
undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.

An October 1996 Board decision remanded the case for further 
development of the evidence.  A February 2000 Board decision 
denied two claims, and remanded the issue of the evaluation 
assigned the T12 compression fracture.  A December 2000 RO 
decision assigned a 20 percent evaluation effective August 
27, 1993.

In a June 2001 Written Brief Presentation, the veteran's 
representative requested that the two claims denied by the 
February 2000 Board decision, service connection for 
arthritis of the cervical and lumbar spine, be readjudicated 
pursuant to the Veterans Claims Assistance Act of 2000.  The 
Act provides for readjudication in section 7(b) ("[T]he 
Secretary . . . shall, upon the request of the claimant, . . 
. order the claim readjudicated . . . .").  Accordingly, 
those issues are referred to the RO, pursuant to VAOPGCPREC 
3-2001 (Jan. 22, 2001), for readjudication in accord with VBA 
Fast Letter 00-87 (Nov. 17, 2000).


FINDINGS OF FACT

1.  An April 1994 RO decision granted service connection for 
a T12 compression fracture and assigned a 10 percent 
evaluation.
2.  In a December 1994 statement, the veteran disagreed with 
the evaluation assigned the T12 compression fracture.

3.  In July 1995, the RO issued a Statement of the Case 
(SOC).

4.  The veteran did not file a Substantive Appeal on the 
issue of the evaluation assigned the T12 compression 
fracture.

5.  In a September 2001 letter, the Board notified the 
veteran that the record did not reflect that he had completed 
the appeal by filing a Substantive Appeal regarding the issue 
of the evaluation assigned the T12 compression fracture.  He 
was afforded an opportunity to submit evidence or argument to 
show that the appeal had been completed.

6.  In response to the September 2001 Board letter, the 
veteran indicated that he had no further argument to advance 
nor did he wish to submit additional evidence.


CONCLUSION OF LAW

The veteran did not complete the appeal from the April 1994 
RO decision.  38 U.S.C.A. § 7105(a), (d)(3); 38 C.F.R. 
§§ 20.202, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was an Army aircraft mechanic.  His service 
medical records include one dated in September 1967 showing 
that he fell from the engine deck of a helicopter he was 
servicing, sustained a bruise to the back, and was told to 
apply ice.  There were no subsequent service medical records 
pertaining to that injury.  On an August 1968 flight physical 
and again on an April 1969 separation examination, he denied 
recurrent back pain and, on both examinations, his spine was 
normal by clinical evaluation.

In August 1993, the veteran claimed service connection for a 
back injury sustained in service.  The RO denied the claim in 
October and the veteran disagreed with the denial in 
November.

At a March 1994 VA examination, the veteran reported the 1967 
back injury in service, and said he was placed on bed rest 
for about three days.  He said X rays were not made then but, 
after complaints of back pain in 1981, X rays were taken 
which showed an old healed fracture at T12.  (However, the 
veteran's neurosurgeon noted that magnetic resonance imaging 
in November 1993 showed Scheuermann's disease from T5 to T7.)  
After complaints of pain in the back and lower extremities in 
November 1993, he underwent a discectomy for decompression at 
T12-L1.  In December 1993, after complaints of neurologic 
symptoms in the left upper extremity, he underwent a 
discectomy at C6-7.  The VA examiner reviewed X rays of the 
low back and noted what appeared to be an old healed 
compression fracture, evidenced by 20 percent anterior 
wedging, at T12.  He also noted degenerative changes 
throughout the lumbar spine.  Diagnoses included a healed 
compression fracture at T12, decompression surgery at T12-L1, 
and degenerative joint and disc disease in the cervical and 
lumbar spine.  The examiner opined that the old healed 
compression fracture at T12 resulted from the 1967 fall from 
the engine deck of a helicopter, but he also opined that 
degenerative joint and disc disease of the cervical and 
lumbar spine was unrelated to that inservice injury.

An April 1994 RO decision granted service connection for the 
T12 compression fracture, and denied service connection for 
arthritis of the cervical and lumbar spine.

Since the veteran disagreed with, and appealed, the October 
1993 denial of service connection for a back injury, and the 
April 1994 decision granting  service connection for the 
compression fracture at T12 and continued the denial as to 
arthritis in the cervical and lumbar spine, the RO issued, 
also in April 1994, an SOC concerning the denial of service 
connection for arthritis in the cervical and lumbar spine.  
The cover letter to the SOC, as well as instructions on an 
enclosed VA Form 9, explained the process for completing an 
appeal by filing a Substantive Appeal.

In June 1994, the veteran completed the appeal, by filing a 
VA Form 9, Appeal to Board of Veterans' Appeals, from the 
denial of service connection for arthritis of the cervical 
and lumbar spine.  In a statement of like date, submitted on 
VA Form 646, his representative identified the issues on 
appeal as service connection for arthritis of the cervical 
and lumbar spine.

In a statement received in January 1995, the veteran said, 
"[T]his is to state that I do not agree with your decision 
of only giving me 10% SCD on my back, therefore, I would like 
to ask that a "Statement of the Case" be prepared and sent 
to me so I can appeal your decision."  (Emphasis added.)

In June 1995, the RO issued another decision which continued 
the 10 percent evaluation for the T12 compression fracture.  
On July 5, the RO mailed the veteran an SOC solely on the 
issue of the evaluation for the T12 compression fracture.  
Like the cover letter to the April 1994 SOC and instructions 
on the VA Form 9 included with it, the cover letter to the 
July 1995 SOC, as well as instructions on an enclosed VA Form 
9, explained the process for completing appeal by filing a 
Substantive Appeal.  Specifically, paragraph 3 of the 
instructions on the VA Form 9 provide that "[a] Substantive 
Appeal should be filed within 60 days from the date the 
statement of the case is mailed . . . .  An extension of time 
may be granted for good cause . . . .  (38 U.S.C. 
7105(d)(3))"

The veteran did not file any documents prior to a May 1996 
travel Board hearing.

An October 1996 Board decision addressed the two issues in 
appellate status, arthritis of the cervical and lumbar spine, 
as well the issue of the evaluation for the T12 compression 
fracture.  The case was remanded to the RO for further 
development of the evidence.
A February 2000 Board decision denied service connection for 
arthritis of the cervical and lumbar spine, and remanded the 
issue of the evaluation for the T12 compression fracture. 

A December 2000 RO decision increased to 20 percent the 
evaluation assigned the T12 compression fracture.

In a September 2001 letter, the Board notified the veteran 
that the record did not show that he had completed, by filing 
a Substantive Appeal, the appeal of the evaluation assigned 
the T12 compression fracture.  He was afforded an opportunity 
to submit evidence or argument to show that he had completed 
the appeal, but he indicated that he did not wish to submit 
any additional argument or evidence.

Analysis

The issue of the T12 compression fracture was distinct from 
the issues of arthritis of the cervical and lumbar spine as 
early as the March 1994 VA examination.  The examiner 
distinguished those issues, attributing the T12 compression 
fracture to the injury the veteran said he sustained in 
service, and opining that arthritis of the cervical and 
lumbar spine was unrelated to that injury.  The RO 
distinguished those issues by granting service connection for 
the T12 compression fracture and denying service connection 
for arthritis of the cervical and lumbar spine.  The veteran 
distinguished those issues by filing two separate Notices of 
Disagreement (NOD), one in November 1993 as to the denial of 
service connection and one in January 1995 as to the 
evaluation assigned the service-connected T12 compression 
fracture.  Finally, the veteran's representative 
distinguished those issues in a June 1994 statement wherein 
he identified the issues on appeal as service connection for 
arthritis of the cervical and lumbar spine.  Of course, in 
June 1994, those were the only issues then on appeal.  The 
question now before the Board is whether the issue of the 
evaluation of the T12 compression fracture is in proper 
appellate status.

The process for appealing an RO decision is clear and well 
established.  The claimant must file an NOD with the RO that 
issued the decision within one year of the date that notice 
of the decision was mailed to the claimant.  38 U.S.C.A. 
§ 7105(a), (b)(1); 38 C.F.R. §§ 20.200, 20.201, 20.300, 
20.302(a).  If an NOD is not timely filed, the RO decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).  Upon 
receipt of the NOD, the RO must conduct further evidentiary 
development, if appropriate, and again review the claim; if 
such development and/or review does not result in a grant of 
the benefit sought on appeal, or a withdrawal of the NOD, the 
RO must mail the claimant an SOC.  38 U.S.C.A. § 7105(d)(1); 
38 C.F.R. § 19.29.  The RO must enclose, with the SOC, 
instructions, including the relevant time limits, for 
completing the appeal by filing a Substantive Appeal.  
38 C.F.R. § 19.30.

If the SOC does not resolve the claimant's disagreement with 
the RO decision, and he wishes to complete his appeal, he 
must file a Substantive Appeal within 60 days of the date the 
SOC was mailed to him; the RO may "close" the case if the 
Substantive Appeal is not filed within the 60-day period.  
38 U.S.C.A. § 7105(d)(3).  VA regulations provide that the 
Substantive Appeal must be filed within 60 days of the date 
the SOC was mailed, in accord with the statute, or, 
alternatively, within one year of the date that notice of the 
RO decision was mailed, whichever date is later.  38 C.F.R. 
§ 20.302(b).  (Section 20.302 was recently amended, but not 
in any way material here.  66 Fed. Reg. 50318-19 (Oct. 3, 
2001).)  The regulations also provide, again in accord with 
the statute, that the RO may "close" the case if the 
Substantive Appeal is not filed within 60 days of the date 
the SOC was mailed, but they also provide that, if the case 
is so closed, it will be "reactivated" if the Substantive 
Appeal is filed within one year of the date the notice of the 
RO decision was mailed.  38 C.F.R. § 19.32.

The period during which the Substantive Appeal must be filed 
in order to complete the appeal, i.e., 60 days after the SOC 
was mailed or one year after the RO decision was mailed, is 
often called the "appeal period."  The 60-day post-SOC time 
limit for completing the appeal by filing the Substantive 
Appeal may be extended if the claimant shows good cause for 
an extension, but the request for the extension must be filed 
within the 60-day period.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.303; but cf. 38 C.F.R. § 3.109(b) (the NOD or 
Substantive Appeal may be filed out of time if it is filed 
prior to or concurrent with a request for extension of the 
time limit, and good cause is shown for not having filed the 
document within the established time and for not having filed 
it sooner than it was filed).

Perhaps because the VA appellate process is so clear and well 
established, the Court of Appeals for Veterans Claims (Court) 
has seldom had occasion to address it.  Most of the Court's 
cases in the area have addressed the question of whether a 
given document filed by the claimant could be deemed to be an 
NOD or Substantive Appeal, or whether a document that 
purports to be an NOD or Substantive Appeal is adequate for 
its purported purpose.  See, e.g., Gallegos v. Gober, 14 Vet. 
App. 50 (2000), and Fenderson v. West, 12 Vet. App. 119 
(1999).  Neither situation applies here because the veteran 
did not file any document after the NOD and prior to the 
expiration of the appeal period.

In Rowell v. Principi, 4 Vet. App. 9 (1993), an August 3, 
1988, letter from the RO notified the claimant that his claim 
had been denied.  The claimant filed an NOD dated August 3, 
1989, which was stamped "received" at the RO on August 7, 
1989.  (Without more information, we cannot conclude that the 
NOD was untimely in spite of the dates.  See 38 C.F.R. 
§ 20.305.)  The RO mailed the claimant an SOC on August 24, 
1989.  Thereafter, the claimant requested and received 
several extensions of time for filing the Substantive Appeal.  
Finally, in a March 29, 1990, letter, the RO advised him that 
he must file his Substantive Appeal by August 1, 1990.  On 
July 25, 1990, he filed a document which purported to be an 
NOD to an RO decision made earlier that month, but it was 
annotated, presumably by RO personnel, "IN LIEU OF 1-9."

The Court held that, for the Board to acquire jurisdiction of 
an appeal from an RO decision, the NOD must be timely filed 
pursuant to 38 U.S.C.A. § 7105(d)(3) (one year from the date 
that notice of the RO decision is mailed to the claimant), 
but that, unless the case is "closed" by the RO due to the 
claimant's failure to file a timely Substantive Appeal, the 
untimely filing of the Substantive Appeal did not deprive the 
Board of jurisdiction.  But cf. Cuevas v. Principi, 3 Vet. 
App. 542, 546 (1992) (the claimant was required to present 
new and material evidence to reopen an earlier claim because, 
although a timely NOD was filed as to the decision that 
denied the earlier claim, "the veteran did not perfect a 
timely appeal to the Board in 1986, [so] the November 25, 
1985, rating decision was final").  (Emphasis added.)  In 
sum, the Court, in Rowell, determined that the timely filing 
of the NOD was a prerequisite to Board jurisdiction, but the 
timely filing of the Substantive Appeal was not a 
jurisdictional prerequisite and could be waived.

The Rowell case begs the question as to the significance of, 
and seems to answer the question by finding impotent, the 
provision in section 7105(a) that the appeal is initiated by 
filing an NOD and completed by filing a Substantive Appeal, 
and the provision in section 7105(d)(3) that "[t]he claimant 
will be afforded a period of sixty days from the date the 
statement of the case is mailed to file the formal appeal."  
Thus, Rowell emasculated the statutory requirement for a 
Substantive Appeal and the statutory time limit for filing 
it.

Less than a year after Rowell, the court again had occasion 
to address the significance and the timeliness of the 
Substantive Appeal.  In Roy v. Brown, 5 Vet. App. 554 (1993), 
the Court held that, since the appellant did not file a 
Substantive Appeal, he was "statutorily barred from 
appealing the RO decision."  The Court, in Roy, 
distinguished Rowell on the ground that, in Rowell, the 
appellant had filed, during the appeal period, numerous 
requests for extension of time whereas, in Roy, as here, the 
appellant did not file any document after the SOC was mailed.  
The Court said that, in Rowell, 

we held [that the Board] implicitly 
waived the timely filing requirement.  
Such an implicit conclusion attributed to 
the RO and the Board is hardly the stuff 
from which we can draw a conclusion that 
the RO or the Board generally, and in all 
cases, has discretion to waive the 
express provisions of section 20.303 
(supra).  Indeed, there would be no 
principle basis or criteria for the 
exercise of such discretion and for this 
Court to review such an exercise.
Id. at 556, but cf. id. at 557-60 (Steinberg, J., 
dissenting).  In subsequent cases, the Court has maintained 
the significance of the section 7105(d)(3) provision 
requiring timely filing of the Substantive Appeal.  See, 
e.g., Mason v. Brown, 8 Vet. App. 44, 56 (1995) (since the 
appellant had not filed a Substantive Appeal, or expressly or 
impliedly requested an extension of time to do so, the 
Board's findings to that effect, and the finding that the RO 
decision had become final, were not clearly erroneous); 
Valasco v. West, 12 Vet. App. 172 (1999) (per curiam); YT v. 
Brown, 9 Vet. App. 195 (1996); and Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Substantive Appeal is not superfluous; it is required by 
Congress, and we do not presume that Congress has done a 
useless thing.  The appeal from an RO decision is "initiated 
by a notice of disagreement and completed by a substantive 
appeal."  38 U.S.C.A. § 7105(a).  (Emphasis added.)  That 
is, an appeal is not complete without a Substantive Appeal.  
The purpose of a Substantive Appeal is to "set out specific 
allegations of error of fact or law, such allegations related 
to specific items in the statement of the case.  The benefits 
sought on appeal must be clearly identified."  38 U.S.C.A. 
§ 7105(d)(3).  "A Substantive Appeal consists of a properly 
completed VA Form 9 . . . or correspondence containing the 
necessary information."  38 C.F.R. § 20.202.  It is not 
clear what document would fulfill these requirements in the 
absence of a Substantive Appeal.  Accordingly, we are 
constrained to conclude that the Board cannot waive a 
Congressionally-mandated, statutorily-imposed requirement 
that the claimant file a Substantive Appeal in order to 
complete the appellate process.

The Roy Court recognized the potential for abuse of 
discretion in allowing the Board to "waive" the statutory 
requirement for a timely Substantive Appeal.  Clearly, strict 
adherence to appellate procedures established by statute and 
regulation has the salutary effect of ensuring consistent 
treatment of all appellants.  To allow the Board to disregard 
the law, by reaching out and breathing life into what amounts 
to an abandoned claim, invites disparate treatment of 
appellants.

We note that 38 C.F.R. § 20.101, on jurisdiction of the 
Board, was recently amended, and the amendment is relevant 
here.
(c)  Appeals as to jurisdiction.  All 
claimants have the right to appeal a 
determination made by the agency of 
original jurisdiction that the Board does 
not have jurisdictional authority to 
review a particular case.  Jurisdictional 
questions which a claimant may appeal, 
include, but are not limited to, 
questions relating to the timely filing 
and adequacy of the Notice of 
Disagreement and the Substantive Appeal.

(d)  Authority to determine jurisdiction.  
The Board may address questions 
pertaining to its jurisdictional 
authority to review a particular case, 
including, but not limited to, 
determining whether Notices of 
Disagreement and Substantive Appeals are 
adequate and timely, at any stage in a 
proceeding before it, regardless of 
whether the agency of original 
jurisdiction addressed such question(s).  
When the Board, on its own initiative, 
raises a question as to a potential 
jurisdictional defect, all parties to the 
proceeding and their representative(s), 
if any, will be given notice of the 
potential jurisdictional defect(s) and 
granted a period of 60 days following the 
date on which such notice is mailed to 
present written argument and additional 
evidence relevant to jurisdiction and to 
request a hearing to present oral 
argument on the jurisdictional 
question(s).  The date of mailing of the 
notice will be presumed to be the same as 
the date stamped on the letter of 
notification.  The Board may dismiss any 
case over which it determines it does not 
have jurisdiction.

(Emphasis added.)  66 Fed. Reg. 53339-40 (Oct. 22, 2001).  In 
the September 2001 letter, the Board followed the procedure 
set forth in the amended regulation.

A question arises as to the effect, if any, of the Board's 
prior remands in this case.  In Beyrle v. Brown, 9 Vet. 
App. 24 (1996), the appellant failed to file a Substantive 
Appeal, and the Board reviewed the claim without addressing 
its absence.  Citing Rowell, the Court suggested, albeit in 
dictum, that the Board had waived the filing of the 
Substantive Appeal.  Beyrle at 28.  In this case, the failure 
by the veteran to complete the appeal by filing a Substantive 
Appeal was not addressed in either the October 1996 or the 
February 2000 Board decisions due, perhaps, to oversight.  
Waiver should result from a knowing and conscious act, not 
from oversight.  To find that the Board is somehow bound by 
an oversight, to accept jurisdiction of an incomplete appeal, 
would signal a return to the era of form pleading, and the 
gamesmanship it entailed, long since rejected by American 
jurisprudence.

This case should be viewed in light of Hayre v. Principi, 15 
Vet. App. 48 (2001).  There, the Board determined that a 1972 
RO decision was not erroneous.  The claimant appealed and the 
Court affirmed.  The claimant appealed to the Court of 
Appeals for the Federal Circuit who affirmed the decision 
that error had not been committed in the 1972 RO decision, 
but remanded the case for the Court to determine whether the 
RO committed a grave procedural error by breaching a duty in 
1972.  However, on remand, the Court determined that the 
claimant filed an NOD to the 1972 RO decision, and an SOC was 
issued, but the claimant failed to complete the appeal by 
filing a Substantive Appeal.  The Court held, citing Cuevas, 
supra, that the 1972 RO decision became final when the 
veteran failed to complete the appeal, and the Court lacked 
jurisdiction to review that decision.  Clearly, if the 
failure to timely file a Substantive Appeal barred further 
review by the Court, Board review would likewise be barred.

So it is here.  In this case, the veteran failed to complete 
the appeal as to the issue of the evaluation for the T12 
compression fracture.  Further, he did not respond to the 
September 2001 letter pointing out that failure, and 
affording him the opportunity to address it.  Accordingly, 
the Board is precluded from further review of the claim.

Finally, there has been a change in the law during the 
pendency of this appeal and we turn briefly to that change.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VCAA identifies and 
describes duties on the part of VA to advise a claimant of 
the evidence needed to substantiate a claim and to help a 
claimant obtain that evidence.  38 U.S.C.A. §§ 5103, 5103A.  
All claims filed on or after November 9, 2000, or filed 
before the date of enactment and not final as of that date, 
are subject to VCAA.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2099 (2000); 
38 U.S.C.A. § 5107, Historical and Statutory Notes (Effective 
and Applicability Provisions).  The duties to notify and 
assist claimants have been implemented by a new regulation.  
Duty to Assist, 66 Fed. Reg. 45620, 45630-2 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

Still, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, we think it more accurate to say that VCAA 
applied, but that its notice and duty-to-assist requirements 
had been satisfied.  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

We believe there is another class of cases to which, like 
Smith, VCAA does not apply, and we refer here to cases in 
which the law, and not the evidence, is dispositive.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In such a case, and 
this is such a case, further evidentiary development will not 
change the law or its application to the facts.  Said another 
way, all the evidentiary development necessary and 
appropriate for this claim has been accomplished.  Soyini, 
supra.


ORDER

The appeal, for an evaluation greater than 20 percent for any 
period since August 27, 1993, the date service connection was 
granted for residuals of a compression fracture of the 
twelfth thoracic vertebra, is dismissed.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meantime, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with the VA General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

